PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/293,217
Filing Date: 5 Mar 2019
Appellant(s): Mullet et al.



__________________
Andrew S. Curfman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/18/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

Response to Appellant’s arguments against the rejection of claims 1-4, 6, 11-15 and 20 under 35 U.S.C. 102(a)(1) as being unpatentable over Goode (US Pub App 2013/0277633).

Response to Appellant’s argument that the Goode reference does not disclose or suggest a cover door over the interior of the dumpster housing that opens in response to the step of lifting.

In response to Appellant’s argument that that the Goode reference does not disclose or suggest a cover door over the interior of the dumpster housing that opens in response to the step of lifting, as can best be seen in Figures 1 and 10 of Goode, the doors (8, 100, respectively) do indeed cover the interior of the dumpster housing.  The doors of Goode open in response to the step of lifting, allowing the dumpster to be lifted from the housing.  This operation is further detailed in Para.15-16 and 41 of the Goode reference.  It is also noted that Para.41 of the Goode reference refers to the doors as a “dumpster covering” in line 3 of the paragraph.  
Further, Appellant argues that Goode is silent to vertical lifting, as was detailed in the Final Rejection, there is an element of lifting the dumpster as is detailed in at least Para.41 of Goode.  The dumpster of Goode is not dragged across the ground, but rather lifted out of the enclosure. 
It is further noted that the features upon which Appellant relies (i.e., vertical lifting) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Response to Appellant’s argument that Appellant’s methods are not disclosed by Goode as removing the dumpster from the enclosure taught by Goode would necessarily damage or destroy the café doors disclosed by Goode. 

It is noted that in the rejection of claims 1-4, 6, 11-15 and 20 under 35 U.S.C. 102(a)(1) as being unpatentable over Goode, the reference is not being modified.  It is clear in the Goode
reference that the doors are not being damaged or destroyed during the method of removing the dumpster from the enclosure.

Response to Appellant’s argument that the Goode reference does not disclose or suggest a cover extending over the interior of the dumpster housing and the dumpster contained therein.

In response to Appellant’s argument that that the Goode reference does not disclose or suggest a cover door over the interior of the dumpster housing and the dumpster contained therein, it is noted the definition of “over” (below) is disclosed by the Goode reference.  

“Over” as defined by Merriam-Webster (1a definition): across a barrier or intervening space, especially: across the goal line in football // threw the ball over.

Further, it is also noted that Para.41 of the Goode reference refers to the doors as a “dumpster covering” in line 3 of the paragraph.  


Response to Appellant’s arguments against the rejection of claim 19 under 35 U.S.C. 102(a)(1) as being unpatentable over Wagner (US 8,668,186).

Response to Appellant’s argument that the Wagner reference does not disclose or suggest  inserting left and right lift forks through left and right lift-receiving through opening and respectively into left and right lift receiving channels of the dumpster prior to lifting the dumpster out of the enclosure.

In response to Appellant’s argument that that the Wagner reference does not disclose or suggest inserting left and right lift forks through left and right lift-receiving through opening and respectively into left and right lift receiving channels of the dumpster prior to lifting the dumpster out of the enclosure, it is noted that Appellant bases this argument upon the left and right lift-receiving through openings being defined in the sidewall of the housing.
It is further noted that the features upon which Appellant relies (i.e., left and right lift-receiving through openings are defined in the sidewall of the housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
To clarify the interpretation of the Wagner reference in the Final Rejection, Wagner discloses left and right lift-receiving through openings in front of channels 16 as can best be seen in Figs.1-2.  As compared to claim 19 and to Figure 1 of the instant application, left and right lift-receiving through openings (allowing left and right lift forks to access left and right lift 

Response to Appellant’s arguments against the rejection of claims 5, 7 and 18 under 35 U.S.C. 103 as being unpatentable over Goode (US Pub App 2013/0277633) in view of Gaddis (US 4,782,628) and the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Goode (US Pub App 2013/0277633) in view of Vollmar (US 3,500,585).

Response to Appellant’s argument that there is no motivation to combine the references.

In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as was detailed in the Final Rejection, the combination of Goode in view of Gaddis would be obvious to one of ordinary skill in the art at the time the application was filed since using an actuator would allow for more easy access to the interior of the dumpster.  The combination of Goode in view of Vollmar would be obvious to one of ordinary skill in the art at the time the application was filed in order to more slowly close the dumpster and prevent injury to the user.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASHLEY K ROMANO/Examiner, Art Unit 3652
                                                                                                                                                                                                        Conferees:

/Nadeem Odeh/Primary Examiner, Art Unit 3669     

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.